DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2020 has been entered.
Claims 1 and 13 have been amended; Claim 1 – 20 are currently pending and subject to examination.

Response to Arguments
In light of the approval of applicant’s submission of a terminal disclaimed to obviate the Non-Statutory Double Patenting Rejection, the double patenting rejection applied to claims 1, 6, 7, 8, 9 and 13 is hereby withdrawn.
Applicant’s arguments with respect to the art rejection to claims 1 - 20 have been fully considered but they are not persuasive.  
Applicant’s Arguments:
Applicant argues that the combination of Ashrafi and Dalal does not disclose, teach or suggest “a first configurable phased array antenna” and “a second configurable phased array antenna,” in combination with a controller, coupled to the first configurable phased array antenna, for steering the first millimeter-wave signal and that Ashrafi’s prior non-provisional applications 62/364,817 and 62/317,829 do not disclose phased array antennas to transmit or receive millimeter-wave signals through an obstruction, as required by Applicant’s claim 1. Instead, they teach phased array antennas located on cellular base stations, operating at frequencies of 28-29 GHz. Rather than transmitting those high frequency RF signals through walls or glass with phased array antennas. 

Examiner’s Response:
Examiner respectfully disagrees with this argument, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Ashrafi is directed to a building penetration transmission system that uses 5G fixed millimeter wave deployments to overcome high building penetration losses due to RF (wall) and optical (window) obstructions and discloses in FIG. 112 and discloses in [0484] that an access unit wirelessly transmits broadband data to a millimeter wave system transceiver located on an external side of a window or wall where a repeater/transceiver is mounted outside of the building and second transceiver is mounted on the inside of the building.

As to the newly added limitation, having a controller to steer a beam in and of itself is not a novel concept and is quite well known in the art, as further evidenced by Legare (see office action for details).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 20180262272 A1) in view of Dalal (US 20030157908 A1) and Legare (US 10897082 B1).

Regarding claim 1, Ashrafi discloses a communication network (Ashrafi, FIGs. 1A – 1D, FIG. 61; FIGs. 111 - 114; [0150] regeneration and retransmission of millimeter waves for building penetration; [0153], the building penetration transmission system uses 5G fixed millimeter wave deployments to overcome high building penetration losses due to RF and optical obstructions), comprising: 
at least one of the wireless millimeter-wave nodes is configured to send and receive millimeter-wave signals through an obstruction that attenuates the millimeter-wave signals (Ashrafi, [0154] the repeater transmits received signals through the window or wall to a transceiver located on the interior of the building, [0156] FIGS. 1B and 1C illustrates the bidirectional communication between transceiver located on the exterior side of the window or wall and transceiver located on the interior side of the window or wall; [0485] the millimeter wave transceiver incorporates a beamforming device or Wi-Fi router that allows for transmission of the received signals using beam forming license or Wi-Fi to an integrated millimeter wave transceiver) and includes: 
a first configurable phased array antenna (Ashrafi, FIG. 112, transceiver 11202; FIG. 114, transceiver 11402) to transmit a first millimeter-wave signal through the obstruction (Ashrafi, [0154] the building penetration transmission system generally includes an exterior repeater transmitter located on the exterior of the window or wall; [0477], the millimeter wave transmission system has the advantage of higher bit rates, more precise beam forming and steering and smaller footprint components; [0484] an access unit wirelessly transmits the broadband data to a millimeter wave system transceiver located on an external side of a window or wall; [0486] a millimeter wave transceiver 11402 is located on the outside of a window glass and uses high power phased array and beamforming circuitry 11403 to enable tunneling of radio waves); 
a second configurable phased array antenna (Ashrafi, FIG. 112, transceiver 11202; FIG. 114, transceiver 11402) to receive a second millimeter-wave signal through the obstruction (Ashrafi, [0154] the repeater transmits received signals through the window or wall to a transceiver located on the interior of the building; [0484], the repeater/transceiver 11202 outside of the building communicates with a transceiver 11206 on the inside of the building; [0484] the system uses millimeter wave transmitters on both sides of the glass or wall enabling tunneling of radio waves using or RF signals; [0486] the millimeter wave transceiver 11402 includes a high-powered phased array providing beamforming or Wi-Fi router capabilities for transmitting signals wirelessly through the window to a millimeter wave transceiver 11406 located on an interior); and 
wherein the first phased array antenna and the second phased array antenna are each configured, respectively, to mitigate path loss experienced by the first (Ashrafi, [0481] the millimeter wave system may operate at a number of wavelengths in accordance with the systems described hereinabove with respect to the transmission of signals from an exterior of the building to an interior of a building and from an interior of the building to an exterior of the building) and second millimeter-wave signals passing through the obstruction (Ashrafi, [0481] the millimeter wave system can be on both sides of the glass or wall, allowing tunneling of radio waves via RF; [0484] the Millimeter wave transceiver transmits the signals through the window or wall to a second millimeter wave transceiver located on the interior of the structure).
Ashrafi does not expressly disclose a plurality of nodes configured into a wireless millimeter-wave dual-ring network topology and a controller, coupled to the first configurable phased array antenna, for steering the first millimeter-wave signal.
Dalal, for example, from a similar field of endeavor discloses a plurality of nodes configured into a wireless millimeter-wave dual-ring network topology (Dalal, FIG. 2 [0006] a multi-node MMW communication network comprising a chain or ring of communication nodes employing multiple frequency licenses between multiple nodes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a plurality of nodes configured into a wireless millimeter-wave dual-ring network topology as taught by Dalal with the system of Ashrafi in order to allow for multiple links implemented with any number of spectrum licenses (Dalal, [0013]).
Ashrafi and Dalal do not disclose a controller, coupled to the first configurable phased array antenna, for steering the first millimeter-wave signal.
Legare for example, discloses a controller, coupled to a configurable phased array antenna, for steering the millimeter-wave signal (Legare, FIG. 9, controller 204; [Col 3, ln 8 - 13] a system comprising a steerable phased array antenna and a controller therefor, wherein the steerable phased array antenna comprises a plurality of antenna elements disposed in a predetermined number of rows, M, and a predetermined number of columns, N).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a controller, coupled to the first configurable phased array antenna, for steering the first millimeter-wave signal as taught by Legare with the combined system of Ashrafi and Dalal in order to steer the steerable phased array antenna (Legare, [Col 3, ln 56 - 59]).

Regarding claim 4, Ashrafi - Dalal – Legare disclose a gateway (Ashrafi, FIG. 1C; external transceiver 104) included in the dual-ring network topology (Dalal, FIG. 2 [0006] a multi-node MMW communication network comprising a chain or ring of communication nodes employing multiple frequency licenses between multiple nodes), the gateway including at least one communication link extending outside the dual-ring network topology (Ashrafi, [0481] the millimeter wave system is connected to a residential gateway directly via electronic integration at the window unit.  In an alternative embodiment, the millimeter wave system is wirelessly connected to a residential gateway either on licensed band or unlicensed Wifi with beam forming).  The motivation is the same as in claim 1.

Regarding claim 5, Ashrafi - Dalal – Legare disclose the nodes are configured into a ring network topology having three or more rings (Dalal, [0013] Any ring/chain of n nodes can be implemented with at most n spectrum licenses, where each additional license infers an additional millimeter-wave frequency or ring).  The motivation is the same as in claim 1.

Regarding claim 6, Ashrafi - Dalal – Legare disclose at least one of the nodes includes: a first wireless transceiver (Ashrafi, FIG.1C, transceiver 104); 
a first phased array antenna (Dalal, FIG. 3; [0021] node 302 having a first antenna 302a), operatively coupled to the first wireless transceiver, adapted to emit a first millimeter wave signal (Dalal, [0021] node 302 transmits via the second frequency band 318b); a second phased array antenna, operatively coupled to the first wireless transceiver (Dalal, FIG. 3; [0021] The first antenna 302a communicates in full duplex, bi-directionally), adapted to receive a second millimeter wave signal Dalal, [0021] The first node 302 receives transmissions via the first frequency band 318a); 
a second wireless transceiver (Ashrafi, FIG.1C, transceiver 108); a third phased array antenna (Dalal, FIG. 3; [0021] node 302 having a second antenna 302b), operatively coupled to the second wireless transceiver, adapted to emit a third millimeter wave signal through the obstruction (Dalal, [0021] node 302 transmits via the second frequency band 316b); 
a fourth phased array antenna, operatively coupled to the second wireless transceiver (Dalal, FIG. 3; [0021] The second antenna 302b communicates in full duplex, bi-directionally), adapted to receive a fourth millimeter wave signal through the obstruction (Dalal, [0021] The first node 302 receives transmissions via the first frequency band 316a); and 
a controller (Legare, FIG. 9, controller 204) adapted to manage data transfer between the first wireless transceiver and the second wireless transceiver (Legare, [Col 3, ln 8 - 13] a system comprising a steerable phased array antenna and a controller therefor, wherein the steerable phased array antenna comprises a plurality of antenna elements disposed in a predetermined number of rows, M, and a predetermined number of columns, N).  The motivation is the same as in claim 1.

Regarding claim 7, Ashrafi - Dalal – Legare disclose the obstruction is selected from the group consisting of a building wall, building floor, a building ceiling, a barrier, and any combination of the foregoing (Ashrafi, [0154], the building penetration transmission system may be located at any point on a wall or window of a structure).

Regarding claim 8, Ashrafi - Dalal – Legare disclose a first wireless interface configured to wirelessly communicate with at least one of the other nodes by way of millimeter-wave signals (Dalal, FIG. 3; [0021] The first antenna 302a communicates in full duplex, bi-directionally); and 
a second wireless interface configured to wirelessly communicate with one or more end devices (Dalal, FIG. 3; [0021] The second antenna 302b communicates in full duplex, bi-directionally).  The motivation is the same as in claim 1.

Regarding claim 9, Ashrafi - Dalal – Legare disclose the second wireless interface is selected from the group consisting of a millimeter-wave interface (Ashrafi, [0154] The building penetration transmission system is designed to work with different types of walls and windows in order to enable millimeter wave signals to penetrate different types of structures) and a Wi-Fi interface (Ashrafi, [0154] the transceiver includes an antenna for providing ethernet and/or power connections).

Regarding claim 10, Ashrafi - Dalal – Legare disclose the wireless millimeter-wave dual ring network topology includes one or more wireless links between the nodes (Ashrafi, [0156] the transmissions from the interior of the window or wall to the exterior are from transceiver to transceiver are on a communications link), each of Ashrafi, [0154] The repeater transmitter transmits and receives a number of frequencies including 60 GHz band, 71 GHz band and 81 GHz band, the 60 GHz band is V-band and the 71 GHz and 81 GHz are E-band).

Regarding claim 11, Ashrafi - Dalal – Legare disclose the wireless millimeter-wave dual-ring network topology includes one or more wireless links between the nodes (Ashrafi, [0481] the millimeter wave system can be on both sides of the glass or wall, allowing tunneling of radio waves via RF), each of the wireless links having frequency band selected from the group consisting of E-Band and V-Band (Ashrafi, [0154], the repeater transmitter transmits and receives a number of frequencies including 60 GHz band, 71 GHz band and 81 GHz band, the 60 GHz band is V-band and the 71 GHz and 81 GHz are E-band).

Regarding claim 12, Ashrafi - Dalal – Legare disclose the dual-ring network topology includes at least two rings (Dalal, [0013] Any ring/chain of n nodes can be implemented with at most n spectrum licenses, where each additional license infers an additional millimeter-wave frequency or ring) operating at different data bandwidths from each other (Ashrafi, [0154] The repeater transmitter transmits and receives a number of frequencies including 60 GHz band, 71 GHz band and 81 GHz band, the 60 GHz band is V-band and the 71 GHz and 81 GHz are E-band). The motivation is the same as in claim 1.

Claims 13, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 20180262272 A1) in view of Dalal (US 20030157908 A1).

Regarding claim 13, Ashrafi discloses a method of wireless communication (Ashrafi, FIGs. 1A – 1D, FIG. 61; FIGs. 111 - 114; [0150] regeneration and retransmission of millimeter waves for building penetration; [0153], the building penetration transmission system uses 5G fixed millimeter wave deployments to overcome high building penetration losses due to RF and optical obstructions), comprising: 
transmitting data between a plurality of network nodes with wireless millimeter-wave beams (Ashrafi, [0154] the repeater transmits received signals through the window or wall to a transceiver located on the interior of the building, [0156] FIGS. 1B and 1C illustrates the bidirectional communication between transceiver located on the exterior side of the window or wall and transceiver located on the interior side of the window or wall; [0485] the millimeter wave transceiver incorporates a beamforming device or Wi-Fi router that allows for transmission of the received signals using beam forming license or Wi-Fi to an integrated millimeter wave transceiver), 
wherein at least one of the nodes (Ashrafi, FIG. 112, transceiver 11202; FIG. 114, transceiver 11402) is configured to send and receive millimeter-wave beams through an obstruction that attenuates the millimeter-wave beams (Ashrafi, [0154] the building penetration transmission system generally includes an exterior repeater transmitter located on the exterior of the window or wall; [0477], the millimeter wave transmission system has the advantage of higher bit rates, more precise beam forming and steering and smaller footprint components; [0484] an access unit wirelessly transmits the broadband data to a millimeter wave system transceiver located on an external side of a window or wall; [0486] a millimeter wave transceiver 11402 is located on the outside of a window glass and uses high power phased array and beamforming circuitry 11403 to enable tunneling of radio waves); 
transmitting, from a first network node included in the plurality of network nodes, one or more first millimeter-wave beams through the obstruction with a first configurable phased array antenna included in the first network node (Ashrafi, [0154] the repeater transmits received signals through the window or wall to a transceiver located on the interior of the building; [0484], the repeater/transceiver 11202 outside of the building communicates with a transceiver 11206 on the inside of the building; [0484] the system uses millimeter wave transmitters on both sides of the glass or wall enabling tunneling of radio waves using or RF signals; [0486] the millimeter wave transceiver 11402 includes a high-powered phased array providing beamforming or Wi-Fi router capabilities for transmitting signals wirelessly through the window to a millimeter wave transceiver 11406 located on an interior);, 
the first phased array antenna configured to mitigate the effect of path loss experienced by the first millimeter-wave beams passing through the obstruction (Ashrafi, [0481] the millimeter wave system may operate at a number of wavelengths in accordance with the systems described hereinabove with respect to the transmission of signals from an exterior of the building to an interior of a building and from an interior of the building to an exterior of the building); and 
receiving, at a second configurable phased array antenna included in a second network node included in the plurality of network nodes, the first millimeter-wave beams having passed through the obstruction (Ashrafi, [0481] the millimeter wave system can be on both sides of the glass or wall, allowing tunneling of radio waves via RF; [0484] the Millimeter wave transceiver transmits the signals through the window or wall to a second millimeter wave transceiver located on the interior of the structure), the second phased array antenna configured to mitigate path loss experienced by the first millimeter-wave beams passing through the obstruction (Ashrafi, [0154] the repeater transmits received signals through the window or wall to a transceiver located on the interior of the building).
Ashrafi does not expressly disclose the nodes being configured into a dual-ring network operating at one or more millimeter-wave frequencies.
Dalal, for example, from a similar field of endeavor discloses the nodes being configured into a dual-ring network operating at one or more millimeter-wave frequencies (Dalal, FIG. 2 [0006] a multi-node MMW communication network comprising a chain or ring of communication nodes employing multiple frequency licenses between multiple nodes; Dalal, [0013] Any ring/chain of n nodes can be implemented with at most n spectrum licenses, where each additional license infers an additional millimeter-wave frequency or ring).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the nodes being configured Dalal, [0013]).

Regarding claim 16, Ashrafi - Dalal disclose the nodes are configured into a wireless ring network having three or more rings (Dalal, [0013] Any ring/chain of n nodes can be implemented with at most n spectrum licenses, where each additional license infers an additional millimeter-wave frequency or ring).  The motivation is the same as in claim 13.

Regarding claim 17, Ashrafi - Dalal disclose the wireless millimeter-wave dual-ring network includes one or more wireless links between the nodes (Ashrafi, [0156] the transmissions from the interior of the window or wall to the exterior are from transceiver to transceiver are on a communications link), each of the wireless links having a frequency above 50 GHz (Ashrafi, [0154] The repeater transmitter transmits and receives a number of frequencies including 60 GHz band, 71 GHz band and 81 GHz band, the 60 GHz band is V-band and the 71 GHz and 81 GHz are E-band).

Regarding claim 18, Ashrafi - Dalal disclose the wireless millimeter-wave dual-ring network includes one or more wireless links between the nodes (Ashrafi, [0481] the millimeter wave system can be on both sides of the glass or wall, allowing tunneling of radio waves via RF), each of the wireless links having frequency band Ashrafi, [0154], the repeater transmitter transmits and receives a number of frequencies including 60 GHz band, 71 GHz band and 81 GHz band, the 60 GHz band is V-band and the 71 GHz and 81 GHz are E-band).

Regarding claim 19, Ashrafi - Dalal disclose the obstruction is selected from the group consisting of a building wall, building floor, a building ceiling, a barrier, and any combination of the foregoing (Ashrafi, [0154], the building penetration transmission system may be located at any point on a wall or window of a structure).

Regarding claim 20, Ashrafi - Dalal disclose the dual-ring network includes at least two rings (Dalal, [0013] Any ring/chain of n nodes can be implemented with at most n spectrum licenses, where each additional license infers an additional millimeter-wave frequency or ring) operating at different data bandwidths from each other (Ashrafi, [0154] The repeater transmitter transmits and receives a number of frequencies including 60 GHz band, 71 GHz band and 81 GHz band, the 60 GHz band is V-band and the 71 GHz and 81 GHz are E-band).  The motivation is the same as in claim 13.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi, Dalal and Legare, as applied to claim 1 above, further in view of Wang et al. (US 20180331829 A1).

Regarding claim 2, Ashrafi - Dalal - Legare do not expressly disclose the nodes are configured to exchange a first encryption key of a dual-key encryption scheme over a first ring of the dual ring network topology and a second encryption key of the dual-key encryption scheme over a second ring of the dual-ring network topology.
Wang et al., for example, from a similar field of endeavor discloses nodes configured to exchange a first encryption key of a dual-key encryption scheme and a second encryption key of the dual-key encryption scheme (Wang et al., [0106] a Diffie-Hellman procedure is configured such that a session key generation unit is configured to generate at least a session key based on both the first symmetric key and the second symmetric key).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine nodes are configured to exchange a first encryption key of a dual-key encryption scheme over a first ring of the dual ring network topology and a second encryption key of the dual-key encryption scheme over a second ring of the dual-ring network topology as taught by Wang et al. with the combined system of Ashrafi – Dalal - Legare in order to allow for a Diffie-Hellman procedure after authentication the user equipment (UE) (Wang et al., [0092]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi and Dalal, as applied to claim 13 above, further in view of Wang et al. (US 20180331829 A1).


Wang et al., for example, from a similar field of endeavor discloses nodes configured to exchange a first encryption key of a dual-key encryption scheme and a second encryption key of the dual-key encryption scheme (Wang et al., [0106] a Diffie-Hellman procedure is configured such that a session key generation unit is configured to generate at least a session key based on both the first symmetric key and the second symmetric key).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine nodes are configured to exchange a first encryption key of a dual-key encryption scheme over a first ring of the dual ring network topology and a second encryption key of the dual-key encryption scheme over a second ring of the dual-ring network topology as taught by Wang et al. with the combined system of Ashrafi and Dalal in order to allow for a Diffie-Hellman procedure after authentication the user equipment (UE) (Wang et al., [0092]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi, Dalal and Legare, as applied to claim 1 above, further in view of Pao et al. (US 20140071812 A1).


Pao et al., for example, from a similar field of endeavor (Pao et al., [0022] the backup system of a ring network is a dual ring network formed by the main ring network and a redundant ring network) discloses at least one of the nodes is configured to re-route data from a first ring of the dual-ring network topology to a second ring of the dual-ring network topology upon detecting a link failure in the network (Pao et al., [0024] when one of the main links is faulty, a redundant link corresponding to the faulty main link is placed in the work state, to replace the faulty main link).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one of the nodes is configured to re-route data from a first ring of the dual-ring network topology to a second ring of the dual-ring network topology upon detecting a link failure in the network as taught by Pao et al. with the combined system of Ashrafi – Dalal - Legare in order to allow for a backup system (Pao et al., [0022]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi - Dalal, as applied to claim 13 above, further in view of Pao et al. (US 20140071812 A1).


Pao et al., for example, from a similar field of endeavor (Pao et al., [0022] the backup system of a ring network is a dual ring network formed by the main ring network and a redundant ring network) discloses detecting a network link failure (Pao et al., [0024] the node detects that the main link connected to the main connection port for outputting a packet is faulty); and re-routing data from a first ring of the dual-ring network to a second ring of the dual ring network upon detecting the network link failure (Pao et al., [0024] a redundant link corresponding to the faulty main link is placed in the work state, to replace the faulty main link).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine detecting a network link failure; and re-routing data from a first ring of the dual-ring network to a second ring of the dual ring network upon detecting the network link failure as taught by Pao et al. with the combined system of Ashrafi and Dalal in order to allow for a backup system (Pao et al., [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lionel Preval/Examiner, Art Unit 2416